909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlene CAMPBELL, on Behalf of Roger A. CAMPBELL, a minor,Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-5725.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges and JORDAN, District Judge*

ORDER

2
The plaintiff appeals an order denying his claim for Social Security Supplemental Security Income benefits.  This case was previously placed into abeyance upon the joint motion of the parties pending disposition by the Supreme Court of the appeal in Sullivan v. Zebley, 110 S.Ct. 885 (1990).  The decision in Zebley having issued, the Secretary now moves for remand of this case to allow further administrative action in accordance with Zebley and the interim standards adopted in accordance with that decision.  The plaintiff has not responded.


3
In view of the above, it is ORDERED that this case is remanded to the Secretary for further administrative proceedings.



*
 The Honorable Leon Jordan, District Judge for the Eastern District of Tennessee, sitting by designation